Opinion by
Boyd, J.,
• As the petition in this case simply refers to that filed by Nancy E Izer and Charles B. Izer for the grounds upon which it is based, and as the Court, held in the case in which the Izers are parties, ante, p. 451, that their petition is defective, this must fall with it. But as the Orphans’ Court ordered that two of the issues submitted by the executors be sent to the Circuit Court and the executors are in part responsible for that order, the Court directed that each party pay one-half of the costs including making up the record in this Court. The case was remanded so the petition can be amended if desired.